                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEW MEXICO

In re Alfred E. Luckett, Jr.                                        Case no. 19-12093-tbm7
and Christine McCarthy,

       Debtors.


                               LIMITED ENTRY OF APPEARANCE

       COMES NOW, The Barnett Law Firm, P.A. (Colin L. Hunter) and hereby enters its

appearance on behalf of Debtors, Alfred E. Luckett, Jr. and Christine McCarthy, for

representation regarding the Motion for Release matter only relating to this case and respectfully

requests that all pleadings and correspondence be sent to the undersigned at the below address.

                                             Respectfully submitted by:

                                             THE BARNETT LAW FIRM, P.A.

                                             By: /s/ Colin L Hunter
                                             Colin L Hunter
                                             1905 Wyoming Blvd. NE
                                             Albuquerque, NM 87112
                                             Tel: (505) 275-3200




In accordance with NM LBR 9036-1 and
Fed. R. Civ. P. 5(b)(2)(D), this certifies that
service of the foregoing document was made
this 2nd day of December, 2019, via the notice
transmission facilities of the case management
and electronic filing system of the United States
Bankruptcy Court.

/s/ Colin L. Hunter
    Colin L. Hunter




Case 19-12093-tbm7         Doc 66    Filed 12/02/19    Entered 12/02/19 15:18:15 Page 1 of 1
